Citation Nr: 0627160	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1974 to January 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran claims he has PTSD caused by two inservice 
stressors:  (1) being fired upon by North Koreans on his 
first patrol at the Demilitarized Zone in January 1975 and 
(2) the March 1975 shooting of someone in his unit by another 
U.S. soldier.  He has provided written statements and sworn 
testimony about both stressors.  His testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The regulations governing claims for PTSD require 
that the claimed inservice stressor be supported by credible 
evidence.  38 C.F.R. § 3.304(f) (2005).  

To assist the veteran in obtaining credible supporting 
evidence that the claimed inservice stressor occurred, VA can 
obtain military records through the U.S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the United States Armed Services Center for Unit Records 
Research (USASCURR), provided the information about the 
claimed stressors is detailed enough.  The RO determined that 
the details in the veteran's written statements were not 
sufficient to warrant research through the JSRRC.  In 
June 2006, however, the veteran testified about both stressor 
events with additional details that had not previously been 
provided to the RO and he submitted VA Forms 21-0781 to 
support his claim.  To assist the veteran in obtaining 
credible supporting evidence that the claimed inservice 
stressors occurred, further development is necessary.  

The veteran also testified that he had been admitted to 
Northwest Georgia Regional Hospital in January and 
February 1976, and that he wanted to obtain their treatment 
records to support his claim.  After the hearing, he 
submitted a hospital form showing that he had been admitted 
to that hospital from April to May 1977 and readmitted in 
June 1977.  He also included a photocopy of his authorization 
for the hospital to disclose his medical information, but it 
is not clear whether those treatment records are available or 
were obtained by the veteran.  As a result, further 
development is necessary.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:  

1.  Ask the veteran to verify whether he 
was treated at Northwest Georgia Regional 
Hospital earlier than the 1977 admission 
date shown on the hospital's form.  
Assist the veteran in obtaining whatever 
treatment records are available from that 
hospital.  

2.  Attempt to verify the claimed 
stressors.  If additional information 
concerning the claimed stressors is 
needed, the veteran should be asked to 
supply it.  If sufficient information is 
of record, the JSRRC should be requested 
to provide any pertinent information that 
might corroborate the claimed stressors.  
Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
the claims file should be so documented 
and the veteran and his representative 
notified.  If the JSRRC is not contacted, 
the reason for the failure to contact the 
JSRRC, e.g., insufficient information, 
should be documented in the veteran's 
claims folder.

3.  Thereafter, if, and only if, one of 
the claimed stressors is verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
such review.   

The examiner should be notified of the 
stressor or stressors that are 
established by the record and should be 
instructed that only those events may be 
considered for the purposes of 
determining whether inservice stressors 
were sufficient to have caused the 
current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by both the verified 
inservice stressors and the current 
symptomatology.  The diagnosis should 
conform to the DSM-IV.  For each opinion, 
complete rationale should be provided.  

4.  Then, readjudicate the veteran's 
claim.  If the claim remains denied, 
issue a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims 
file should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



